83381: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01503: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83381


Short Caption:BANKA (JACK) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):79014, 80181


Lower Court Case(s):Clark Co. - Eighth Judicial District - C333254Classification:Original Proceeding - Criminal - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerJack Paul BankaMichael D. Pariente
							(The Pariente Law Firm, P.C.)
						John Glenn Watkins
							(The Pariente Law Firm, P.C.)
						


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Karen L. Mishler
							(Clark County District Attorney)
						


RespondentJasmin D. Lilly-Spells


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


02/08/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/17/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


08/17/2021Petition/WritFiled Petition for Writ of Habeas Corpus or in the Alternative a Writ of Mandamus. (SC)21-24035




08/17/2021AppendixFiled Appendix to Petition for Writ. (SC)21-24036




09/10/2021Order/ProceduralFiled Order Directing Answer. Real party in interest's answer due:  30 days. Petitioner shall have 14 days from service of the answer to file and serve any reply. (SC)21-26221




10/05/2021Notice/IncomingFiled Notice of Appearance (Karen Mishler, Chief Deputy District Attorney as counsel for Real Party in Interest). (SC)21-28462




10/05/2021Petition/WritFiled Real Party in Interest's Answer to Petition for Writ of Habeas Corpus or in the Alternative a Writ of Mandamus. (SC)21-28468




10/05/2021AppendixFiled Real Party in Interest's Appendix - Volume 1. (SC)21-28472




10/18/2021Petition/WritFiled Petitioner's Reply to Answer to Petition. (REJECTED PER NOTICE FILED ON 10/19/21) (SC)


10/19/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-30096




10/20/2021Petition/WritFiled Petitioner's Reply to Answer to Petition. (SC)21-30114




01/14/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." RP/JH/KP. (SC)22-01503





Combined Case View